 



Exhibit 10.10
Execution Copy
(MERRILL LYNCH LOGO) [l23136al2313601.gif]
Confirmation of Additional OTC Warrant Transaction

     
Date:
  November 15, 2006
 
   
To:
  General Cable Corporation (“Counterparty”)
 
   
From:
  Merrill Lynch International (“MLI”)

MLI Reference: 06821088
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

     
Trade Date:
  November 15, 2006
 
   
Effective Date:
  November 15, 2006 (the “scheduled Effective Date”) subject to cancellation of
the OTC Warrant Transaction prior to 5:00 p.m. (New York City time) on such date
by the Counterparty or MLI. In the event of such cancellation, all payments, if
any, previously made hereunder shall be returned to the person making such
payment, including the Premium, and, in the event of a

1



--------------------------------------------------------------------------------



 



Execution Copy

         
cancellation by Counterparty or a cancellation by MLI for the reason that, due
to events occurring after the time of execution of this Confirmation, it has
become commercially impracticable for MLI to perform its obligations under the
Transaction, Counterparty shall pay MLI an amount equal to the product of
(a) the Number of Warrants and (b) 0.30 multiplied by an amount equal to the
excess, if any, of the closing price of the Shares on the Effective Date over
the closing price of the Shares on the Trade Date (the “Break Expense”);
provided that in no event shall the Break Expense exceed the product of 25%
times U.S.$7,000,000. MLI and Counterparty agree that actual damages would be
difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty. Failure by a party to
deliver the documents specified in paragraph (b) under “Delivery Requirements”
below at or prior to 5:00 p.m. (New York City time) on the scheduled Effective
Date shall (unless waived by the other party) be deemed to be a cancellation by
the party failing to deliver.
   
 
Warrant Style:  
European
   
 
Warrant Type:  
Call
   
 
Seller:  
Counterparty
   
 
Buyer:  
MLI
   
 
Shares:  
Shares of common stock, $0.01 par value, of Counterparty (Security Symbol:
“BGC”).
   
 
Number of Warrants:  
198,560
   
 
Daily Number of Warrants:  
For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
   
 
Warrant Entitlement:  
One (1) Share per Warrant
   
 
Strike Price:  
$76.00
   
 
Premium:  
$2,264,000
   
 
Premium Payment Date:  
The Effective Date; provided no cancellation of the OTC Warrant Transaction has
occurred prior to 5:00 p.m. (New York City time) on such date.
   
 
Exchange:  
New York Stock Exchange
   
 
Related Exchange(s):  
All Exchanges
   
 
Full Exchange Business Day:  
A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
   
 
Procedures for Exercise:  
 
   
 
Expiration Time:  
11:59 p.m. (New York City time).

2



--------------------------------------------------------------------------------



 



Execution Copy

     
Expiration Dates:
  The fifteen (15) consecutive Full Exchange Business Days beginning on and
including February 13, 2014 each shall be an Expiration Date for a number of
Warrants equal to the Daily Number of Warrants on such date.
 
   
Exercise Dates:
  Each Expiration Date
 
   
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Net Physical Settlement; and provided further that, unless all Warrants have
been previously exercised hereunder, a number of Warrants for each Expiration
Date equal to the Daily Number of Warrants for such Expiration Date shall be
deemed to be automatically exercised.
 
   
Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:
 


General Cable Corporation
4 Tesseneer Drive
Highland Heights, KY 41076-9753
Attention: Brian J. Robinson
Senior Vice President, Controller and Treasurer
Facsimile No.: (859) 572-8441
Telephone No.: (859) 572-8483

 
   
 
  Attention: Robert J. Siverd
Executive Vice President, General Counsel and Secretary
Telephone No.: (859) 572-8890
Facsimile No.: (859) 572-8444
 
   
Merrill Lynch Financial Centre
  2 King Edward Street

 
  London EC1A 1HQ
Attention: Manager, Fixed Income Settlements
Facsimile No.: +44 207 995 2004
Telephone No.: +44 207 995 3769
 
   
Valuation:
   
 
   
Valuation Dates:
  Each Exercise Date
 
   
Settlement Terms:
   
 
   
Settlement Price:
  For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed on the Bloomberg
“VAP” Page. Section 6.3(a) of the Equity Definitions is hereby amended by
replacing the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” with the following words: “prior to 3:45
p.m. on the relevant Valuation Date”.
 
   
Settlement Method:
  Net Physical Settlement only.
 
   
Net Physical Settlement:
  Subject to “Covenants relating to Net Physical Settlement” below, Counterparty
shall deliver to MLI on the Settlement Date a number of Shares (the “Delivered

3



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  Shares”) equal to the Share Delivery Quantity, provided that in the event that
the number of Shares calculated comprises any fractional Share, the Share
Delivery Quantity shall be rounded up or down to the nearest integral number of
Shares.
 
   
 
   
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date.
 
   
Net Physical Settlement Amount:
  For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
 
   
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
 
   
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that MLI
shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.
 
   
Covenants relating to Net Physical Settlement:
 
If, on or before the 30th Business Day following delivery of Shares hereunder,
MLI notifies the Counterparty that MLI has reasonably determined after advice
from counsel that there is a considered risk that such Shares are subject to
restrictions on transfer in the hands of MLI pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended
(“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by MLI or (ii) agree to deliver additional Shares in the amount and
manner specified in sub-paragraph (B) or (C), as applicable, hereto.
 
   
 
  (A) If Counterparty elects to deliver Shares as described in above clause (i),
then Counterparty shall
 
   
 
  (a) afford MLI a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
underwritten offerings of equity securities registered for resale;
 
   
 
  (b) promptly file and use commercially reasonable efforts to obtain the
effectiveness of a registration statement for immediate resale (the
“Registration Statement”) in form and content reasonably satisfactory to MLI and
filed pursuant to Rule 415 under the Securities Act, and such prospectuses as
MLI may reasonably request to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by MLI of such number of Shares
as MLI shall reasonably specify in accordance with this paragraph, such
Registration Statement to be effective and Prospectus to be current until the
earliest of the date on which (1) all Delivered Shares have been sold by MLI,
(2) MLI has advised Counterparty that it no longer requires that such
Registration Statement be effective, (3) all remaining Delivered Shares could be
sold by MLI without registration pursuant to Rule 144 promulgated under the
Securities Act

4



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  (the “Registration Period”) or (4) Counterparty has provided a legal opinion
of nationally recognized counsel in form and substance satisfactory to MLI (with
customary assumptions and exceptions) that the Shares issuable upon exercise of
these Warrants will be freely tradable under the Securities Act upon delivery to
MLI and not subject to any legend restricting transferability. It is understood
that the Registration Statement and Prospectus may cover a number of Shares
equal to the aggregate number of Shares (if any) reasonably estimated by MLI to
be potentially deliverable by Counterparty in connection with Net Physical
Settlement hereunder (not to exceed the Maximum Deliverable Share Amount) and
shall be subject to the same suspension of sales during “blackout dates” as
provided in the following paragraph; and
 
   
 
  (c) Counterparty will enter into a registration rights agreement with MLI in
form and substance reasonably acceptable to MLI and Counterparty (“Registration
Rights Agreement”), which agreement will contain among other things, customary
representations and warranties and indemnification, restrictions on sales during
“blackout dates”, provide for delivery of comfort letters, opinions of counsel,
due diligence rights and other rights relating to the registration of a number
of Shares equal to the number of Delivered Shares and other Shares deliverable
hereunder up to the Maximum Deliverable Share Amount.
 
   
 
  (d) Counterparty shall promptly pay to MLI a $0.04 per Share fee with all
Shares delivered in connection with Net Physical Settlement pursuant to a
Registration Statement.
 
   
 
  (B) If Counterparty elects to deliver Shares as described in above clause
(ii), then
 
   
 
  (a) Counterparty shall afford MLI and any potential institutional purchaser of
any Shares identified by MLI a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
private placements of equity securities by a publicly reporting company (if
Counterparty is a publicly reporting company at such time) to institutional
purchasers subject to execution of any customary confidentiality agreements;
 
   
 
  (b) Counterparty shall enter into an agreement (a “Private Placement
Agreement”) with MLI on commercially reasonable terms in connection with the
private placement of such Shares by Counterparty to MLI or an affiliate and the
private resale of such shares by MLI or such affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities by a publicly reporting company (if Counterparty is a publicly
reporting company at such time) to institutional purchasers, in form and
substance commercially reasonably satisfactory to MLI and Counterparty, which
Private Placement Agreement shall include reasonable and customary provisions
relating to the indemnification of, and contribution in connection with the
liability of, MLI and its affiliates, shall provide for the payment by
Counterparty of all reasonable expenses in connection with such resale,
including all reasonable and documented fees and expenses of counsel for MLI,
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to MLI or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into any offering memorandum prepared for the resale
of such Shares;

5



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  (c) MLI shall sell the Delivered Shares in a commercially reasonable manner,
in good faith and in accordance with the terms and limitations set forth in the
Private Placement Agreement until the amount received by MLI for the sale of the
Shares (the “Proceeds Amount”) is equal to the Net Physical Settlement Amount.
Any remaining Delivered Shares shall be returned to Counterparty. If the
Proceeds Amount is less than the Net Physical Settlement Amount, Counterparty
shall promptly deliver upon notice from MLI additional Shares to MLI until the
dollar amount from the sale of such Shares by MLI equals the difference between
the Net Physical Settlement Amount and the Proceeds Amount. In no event shall
Counterparty be required to deliver to MLI a number of Shares greater than the
Maximum Deliverable Share Amount.
 
   
 
  (C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by MLI in good faith and in a
commercially reasonable manner). (III) If some or all of the Delivered Shares
cannot be used to close out stock loans in the shares of Counterparty entered
into to establish or maintain short positions by MLI in connection with this
Transaction without a prospectus being required by applicable law to be
delivered to such lender, then the value of any such Delivered Shares shall
reflect an additional discount of 0.15% below the value otherwise determined
under this heading “Covenants relating to Net Physical Settlement” and the
number of Shares deliverable shall be correspondingly increased. MLI and
Counterparty agree that actual damages would be difficult to ascertain under
these circumstances and that the amount of liquidated damages resulting from the
determination in the preceding sentence is a good faith estimate of such damages
and not a penalty. In no event shall Counterparty be required to top-up any
delivery in cash or deliver to MLI a number of Shares greater than the Maximum
Deliverable Share Amount.
 
   
Limitations on Net Physical
Settlement by Counterparty:
 
Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
the product of 1.20 times the initial Number of Warrants at any time (“Maximum
Deliverable Share Amount”), as adjusted by the Calculation Agent to account for
any subdivision, stock-split, reclassification or similar dilutive event with
respect to the Shares.
 
   
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that Counterparty shall not take any action of
corporate governance or otherwise to reduce the number of Available Shares below
the Maximum Deliverable Share Amount.
 
   
 
  For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in

6



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  connection with stock options, convertibles, and other commitments of
Counterparty that may require the issuance or delivery of Shares in connection
therewith.
 
   
Dividends:
   
 
   
Extraordinary Dividends:
  Any and all dividends declared by the Issuer for which the ex-dividend date
occurs during the period from, and including, the Trade Date to, and including,
the date on which Counterparty has fully performed its obligations to deliver
Shares hereunder.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
  (a) Share-for-Share: Calculation Agent Adjustment
 
   
 
  (b) Share-for-Other: Calculation Agent Adjustment
 
   
 
  (c) Share-for-Combined: Calculation Agent Adjustment
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
  (a) Share-for-Share: Calculation Agent Adjustment
 
   
 
  (b) Share-for-Other: Calculation Agent Adjustment
 
   
 
  (c) Share-for-Combined: Calculation Agent Adjustment
 
   
Nationalization, Insolvency
or Delisting:
   
Cancellation and Payment (subject to satisfaction by delivery of Shares as set
forth in “Early Termination” below). In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange or the NASDAQ National Market System (or
their respective successors, including without limitation the NASDAQ Global
Market and NASDAQ Global Select Market); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
   
Determining Party:
  As specified under “Early Termination”
 
   
 
  For the avoidance of doubt, with respect to any Extraordinary Events
hereunder, upon the occurrence of Cancellation and Payment in whole or in part,
the parties agree that, notwithstanding anything to the contrary in the Equity
Definitions, the provisions set forth in the Early Termination section below
shall apply.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable

7



--------------------------------------------------------------------------------



 



Execution Copy

                  Failure to Deliver:  
Not Applicable
                           
 
Insolvency Filing:  
Applicable
                           
 
Hedging Disruption Event:  
Applicable
                           
 
Increased Cost of Hedging:  
Not Applicable
                           
 
Loss of Stock Borrow:  
Applicable
                           
 
Maximum Stock Loan Rate:  
0.75%
                           
 
Increased Cost of Stock Borrow:  
Applicable
                           
 
Initial Stock Loan Rate:  
0.25%
                           
 
Hedging Party:  
MLI
                           
 
Determining Party:  
As specified under “Early Termination”
                           
 
Non-Reliance:  
Applicable
                           
 
Agreements and Acknowledgments Regarding Hedging Activities:   Applicable  

               
 
Additional Acknowledgments:  
Applicable
                           
 
Other Provisions:  
 
                           
 
Additional Agreements:  
If Counterparty would be obligated (but for the provisions of this paragraph) to
pay cash to MLI pursuant to the terms of this Agreement for any reason, then
such payment obligation shall be satisfied by the delivery to MLI of a number of
Shares (whether registered or unregistered) having a cash value equal to the
amount of such payment obligation (such number of Shares to be delivered to be
determined by the Calculation Agent to determine the number of Shares that could
be sold by MLI over a reasonable period of time to realize the cash equivalent
of such payment obligation taking into account any applicable discount
(determined by the Calculation Agent) to reflect any restrictions on transfer as
well as the market value of the Shares). Settlement relating to any delivery of
Shares pursuant to this paragraph shall occur within a reasonable period of
time. The number of Shares delivered pursuant to this paragraph shall not exceed
the Maximum Deliverable Share Amount and shall be subject to the provisions
under “Early Termination” hereof regarding Proceeds Amount.
                           
 
Early Termination:  
Notwithstanding Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, if, with respect to the Transaction contemplated hereunder,
(A) an Early Termination Date with respect to any Event of Default or any
Termination Event, (B) a Merger Date with respect to any Merger Event or Tender
Offer Date with respect to a Tender Offer, (C) a Closing Date with respect to an
event described in Section 12.6 of the Equity Definitions, or (D) date as of
which the Transaction is, or is deemed to have been, terminated or cancelled as
a result of an applicable Additional Disruption Event (any such date, the
“Relevant Date”) shall occur, then in lieu of calculating any payments hereunder
pursuant to Section 6(e) of the Agreement or Sections 12.7 or 12.8 of
           

8



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  the Equity Definitions, as applicable, (if a calculation under such sections
would otherwise be required), the Calculation Agent shall determine the number
of Shares deliverable by Counterparty to MLI on the following basis:
 
   
 
  (1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the unexercised Number of Warrants (the
“Unexpired Number”);
 
   
 
  (2) the Settlement Method shall be Net Share Settlement;
 
   
 
  (3) Counterparty shall deliver to MLI the Net Share Settlement Amount on the
Settlement Date with respect to such Relevant Date (“Early Termination Stock
Settlement”); provided that, if Counterparty is delivering Shares as a result of
a Merger Event, the Settlement Date for such delivery will be immediately prior
to the effective time of the Merger Event and the Shares will be deemed
delivered at such time such that MLI will be a holder of the Shares prior to
such effective time;
 
   
 
  (4) Net Share Settlement Amount shall mean (subject to the Maximum Deliverable
Share Amount) a number of Shares equal to the sum of (A) the Share Delivery
Quantity (as defined herein) and (B) the product of (x) the additional Shares
per Warrant (the "Additional Shares”) determined by reference to the table
attached as Annex A hereto based on the date on which such Relevant Date occurs
and the VWAP Price on such date, (y) the Unexpired Number, and (z) the Warrant
Entitlement;
 
   
 
  (5) with respect to the determination of Additional Shares, if the actual VWAP
Price is between two VWAP Price amounts in the table or the Relevant Date is
between two Relevant Dates in the table, the Additional Shares shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the next higher and next lower VWAP Price amounts and the
two nearest Relevant Dates, as applicable, based on a 365-day year; and
 
   
 
  (6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, shall correspondingly adjust the Additional Shares and/or the
VWAP Prices (each as set forth in the table in Annex A hereto) as of any date of
such adjustments; provided, for the avoidance of doubt, that any such
adjustments shall be made consistently with the applicable provisions of this
Confirmation and the Equity Definitions. For the avoidance of doubt, any
calculations made by the Calculation Agent with respect to this Transaction
pursuant to Section 11.2(c), Section 12.2(d) or Section 12.3(c) of the Equity
Definitions may take into account the Calculation Agent’s determination of the
fair market value of the Shares under the then prevailing circumstances.
 
   
 
  On or prior to the Relevant Date, if so requested by MLI upon advice of
counsel, Counterparty shall enter into a registration rights agreement with MLI
in form and substance reasonably acceptable to MLI and Counterparty (which
agreement will contain among other things, reasonable customary representations
and warranties and indemnification, restrictions on sales during “blackout
dates”, and provide for delivery of comfort letters, opinions of counsel, due
diligence rights and other customary rights) and Counterparty shall satisfy the
conditions contained therein and Counterparty shall file and use its
commercially reasonable efforts to obtain the effectiveness a Registration
Statement pursuant to Rule 415 under the Securities Act. If and when such
Registration Statement shall have been declared effective by the Securities and
Exchange Commission, Counterparty shall have made available to MLI such

9



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  Prospectuses as MLI may reasonably request to comply with the applicable
prospectus delivery requirements for the resale by MLI of such number of Shares
as MLI shall specify (or, if greater, the number of Shares that Counterparty
shall specify). Such Registration Statement shall be effective and Prospectus
shall be current until the earliest of the date on which (i) all Shares
delivered by Counterparty in connection with an Early Termination Date, (ii) MLI
has advised Counterparty that it no longer requires that such Registration
Statement be effective, (iii) all remaining Shares could be sold by MLI without
registration pursuant to Rule 144 promulgated under the Securities Act (the
“Termination Registration Period”) or (iv) Counterparty has provided a legal
opinion of nationally recognized counsel in form and substance satisfactory to
MLI (with customary assumptions and exceptions) that the Shares issuable upon
exercise of these Warrants will be freely tradable under the Securities Act upon
delivery to MLI and not subject to any legend restricting transferability. It is
understood that the Registration Statement and Prospectus will cover a number of
Shares equal to the number of Shares plus the aggregate number of Shares (if
any) reasonably estimated by MLI to be potentially deliverable by Counterparty
in connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.
 
   
 
  If Counterparty does not deliver Shares subject to an effective Registration
Statement as set forth above (or if some or all of the Shares delivered cannot
be used to close out stock loans in the shares of Counterparty entered into to
establish or maintain short positions by MLI in connection with this Transaction
without a prospectus being required by applicable law to be delivered to such
lender), the provisions of sub-paragraphs (B) and (C) set forth above under
“Covenants Relating to Net Physical Settlement” shall apply, mutatis mutandis,
as if the Net Physical Settlement Amount were the Transaction Early Termination
Amount. “Transaction Early Termination Amount” means the Net Share Settlement
Amount multiplied by the Settlement Price. In no event shall Counterparty be
required to deliver to MLI a number of Shares greater than the Maximum
Deliverable Share Amount.
 
   
Compliance With Securities Laws:
  Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
entering into the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of this Transaction and the Shares is restricted under this Confirmation, the
Securities Act and state securities laws.

10



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  Counterparty further represents and warrants that:
 
   
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
   
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions, MLI
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project;
 
   
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
 
   
 
  (d) As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.
 
   
Account Details:
  Account for payments to Counterparty:
 
 

PNC Bank, Ohio, N.A.
201 East Fifth Street
Cincinnati, Ohio 45201
ABA Number: 042000398
Account Name: General Cable Corporation
Account Number: 4074093412
SWIFT: PNCCUS33
 
   
 
  Account for payments to MLI:
 
   
 
 
Chase Manhattan Bank, New York
ABA#: 021-000-021
FAO: ML Equity Derivatives
A/C: 066213118
 
   

  Account for delivery of Shares to MLI: [To be advised]
 
   
Agreement Regarding Shares:
  Counterparty agrees that, in respect of any Shares delivered to MLI, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement relating to any Shares.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, MLI’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders. For
the

11



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  avoidance of doubt, the parties acknowledge and agree that MLI’s rights with
respect to any other claim arising from this Transaction prior to Counterparty’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Transfer:
  Neither party may transfer its rights and delegate its obligations under this
Transaction without the prior written consent of the other party, which shall
not be unreasonably withheld. Either party may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) with the prior consent of the other party, effective (the “Transfer
Effective Date”) upon delivery to such party of an executed acceptance and
assumption by the Assignee (an “Assumption”) of the transferred obligations of
the assigning party under this Transaction (the “Transferred Obligations”).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing MLI to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, MLI may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform MLI’s obligations in respect of this Transaction and
any such designee may assume such obligations. MLI shall be discharged of its
obligations to Counterparty to the extent of any such performance.
 
   
Regulation:
  MLI is regulated by The Securities and Futures Authority Limited.
 
   
Indemnity:
  Each party (the “Indemnifying Party”) agrees to indemnify the other party, its
Affiliates and their respective directors, officers, agents and controlling
parties (each such person being an “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities, joint and several, to which such
Indemnified Party may become subject because of a breach of any representation
or covenant hereunder, in the Agreement or any other agreement relating to the
Agreement or Transaction and will reimburse Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of, any
pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. The Indemnifying Party
will not be liable under the foregoing Indemnity provision to the extent that
any loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from an Indemnified Party’s gross negligence or willful
misconduct.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to MLI, on each day from the
Trade Date to and including the earlier of (i) December 15, 2006, and (ii) the
date by which MLI is able to initially complete a hedge of its position created
by this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except pursuant to
transactions or arrangements which have been approved by MLI or an affiliate of
MLI; and     (2)   it has publicly disclosed all material information necessary
for it to be able to purchase or sell Shares in compliance with applicable
federal securities laws and that it has publicly disclosed all material
information with respect to its condition (financial or otherwise).

12



--------------------------------------------------------------------------------



 



Execution Copy

(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.   (c)   MLI shall not be entitled to exercise
any Warrant or take delivery of any Shares deliverable hereunder, and Automatic
Exercise shall not apply with respect to any Warrant, to the extent (but only to
the extent) that the receipt of any Shares upon the exercise of such Warrant or
otherwise hereunder would result in MLI, or its ultimate parent entity becoming,
directly or indirectly, the beneficial owner (as such term is defined for
purposes of Section 13(d) of the Exchange Act) at any time of more than
8.0 percent of the class of the Counterparty’s outstanding equity securities
that is comprised of the Shares (an “Excess Share Owner”).       MLI shall
provide prior notice to Counterparty if the exercise of any Warrant or delivery
of Shares hereunder would cause MLI to become, directly or indirectly, an Excess
Share Owner; provided that the failure of MLI to provide such notice shall not
alter the effectiveness of the provisions set forth in the preceding sentence
and any purported exercise or delivery in violation of such provisions shall be
void and have no effect. If any delivery owed to MLI hereunder is not made, in
whole or in part, as a result of this provision, Counterparty’s obligation to
make such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after MLI gives notice that such delivery
would not result in MLI being an Excess Share Owner; provided that any such
notice must be delivered by MLI no later than June 5, 2014.       If MLI is not
entitled to exercise any Warrant because such exercise would cause MLI to
become, directly or indirectly, an Excess Share Owner and MLI thereafter
disposes of Shares owned by it or any action is taken that would then permit MLI
to exercise such Warrant without such exercise causing it to become, directly or
indirectly, an Excess Share Owner, then MLI shall provide notice of the taking
of such action to Counterparty and such Warrant shall then become exercisable by
MLI to the extent such Warrant is otherwise or had otherwise become exercisable
hereunder; provided that any such notice must be delivered by MLI no later than
June 5, 2014. In such event, the Expiration Date with respect to such Warrant
shall be the date on which Counterparty receives such notice from MLI, and the
related Settlement Date shall be as soon as reasonably practicable after receipt
of such notice but no more than three (3) Exchange Business Days thereafter (but
in no event shall the Settlement Date occur prior to the date on which it would
have otherwise occurred but for the provisions of this subsection); provided
that the related Net Physical Settlement Amount shall be the same as the Net
Physical Settlement Amount but for the provisions of this subsection. In
addition, within 30 calendar days of a Settlement Date, Counterparty shall use
its reasonable efforts to refrain from activities that could reasonably be
expected to result in MLI’s ownership of Shares exceeding 10% of all issued and
outstanding Shares.

Matters Relating to Agent:

1.   MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and MLI;   2.   Unless MLI is a “major U.S.
institutional investor,” as defined in Rule 15a-6 of the Exchange Act, neither
Counterparty not MLI will contact the other without the direct involvement of
MLPFS;   3.   MLPFS’s sole role under this Agreement and with respect to any
Transaction is as an agent of Counterparty and MLI on a disclosed basis and
MLPFS shall have no responsibility or liability to Counterparty or MLI hereunder
except for gross negligence or willful misconduct in the performance of its
duties as agent. MLPFS is authorized to act as agent for MLI, but only to the
extent expressly required to satisfy the requirements of Rule 15a-6 under the
Exchange Act in respect of the Options described hereunder. MLPFS shall have no
authority to act as agent for Counterparty generally or with respect to
transactions or other matters governed by this Agreement, except to the extent
expressly required to satisfy the requirements of Rule 15a-6 or in accordance
with express instructions from Counterparty.

ISDA Master Agreement:
With respect to the Agreement, MLI and Counterparty each agree as follows:

13



--------------------------------------------------------------------------------



 



Execution Copy
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
Notwithstanding the definition in Section 14 of the Agreement, “Specified
Transaction” shall mean only the OTC Warrant Transaction pursuant to the
Confirmation between Counterparty and Dealer dated as of November 9, 2006.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall not
apply to MLI or Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to MLI and Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to MLI or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.   (II)   Payee Representations.
For the purpose of Section 3(f) of the Agreement, each party makes the following
representations to the other party:

  (i)   MLI represents that it is a corporation organized under the laws of
England and Wales.     (ii)   Counterparty represents that it is a corporation
incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Each party
agrees to complete (accurately and in a manner reasonably satisfactory to the
other party), execute, and deliver to the other party, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by the other party; and (iii) promptly upon learning that any
such form(s) previously provided by the other party has become obsolete or
incorrect.

14



--------------------------------------------------------------------------------



 



Execution Copy
(b) Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty and MLI
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before the
scheduled Effective
Date   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as MLI shall reasonably request   Upon or
before the
scheduled Effective
Date   Yes
 
           
MLI
  Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable   Upon or before the
scheduled Effective
Date   Yes

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to MLI for all purposes:

         
 
  Address:   Merrill Lynch International
 
      Merrill Lynch Financial Centre
 
      2 King Edward Street
 
      London EC1A 1HQ
 
  Attention:   Manager, Fixed Income Settlements
 
  Facsimile No.:   44 207 995 2004
 
  Telephone No.:   44 207 995 3769
 
        Address for notices or communications to Counterparty for all purposes:
 
       
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
  Attention:   Highland Heights, KY 41076-9753
Brian J. Robinson
 
      Senior Vice President, Controller and Treasurer
 
  Telephone No.:   (859) 572-8483
 
  Facsimile No.:   (859) 572-8441
 
       
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Robert J. Siverd
 
      Executive Vice President, General Counsel and Secretary
 
  Telephone No.:   (859) 572-8890
 
  Facsimile No.:   (859) 572-8444
 
       

15



--------------------------------------------------------------------------------



 



Execution Copy

          Process Agent: For the purpose of Section 13(c) of the Agreement, MLI
appoints as its process agent:
 
       
 
  Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
      222 Broadway, 16th Floor
 
      New York, New York 10038
 
  Attention:   Litigation Department
 
            Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
MLI nor Counterparty is a Multibranch Party.
Calculation Agent. The Calculation Agent is MLI. Upon the request of either
party, the Calculation Agent (or, in the case of a determination made by a party
(including a party acting as Determining Party or Hedging Party), such party)
shall, no later than the 5th Business Day following such request, provide the
parties with a statement showing, in reasonable detail, the computations
(including any relevant quotations) by which it has determined any amount
payable or deliverable under, or any adjustment to the terms of, this
Transaction. All judgments, determinations and calculations hereunder by the
Calculation Agent or by a party hereto shall be performed in good faith and in a
commercially reasonable manner.
Credit Support Document.
MLI: Guarantee of ML & Co. in the form attached hereto as Exhibit A.
Counterparty: Not Applicable
Credit Support Provider.
With respect to MLI: ML & Co.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.

16



--------------------------------------------------------------------------------



 



Execution Copy
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;    
(ii)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (iii)   all payments for, under or in connection with this
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that MLI has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with MLI) that such disclosure is required by law or by the
rules of the New York Stock Exchange or any securities exchange.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

17



--------------------------------------------------------------------------------



 



Execution Copy
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]

18



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

            Very truly yours,

MERRILL LYNCH INTERNATIONAL
      By:   /s/ Fran Jacobson       Name: Fran Jacobson      Title: Authorized
Signatory       

Confirmed as of the date first above written:
GENERAL CABLE CORPORATION

         
By:
  /s/ Robert J. Siverd    
 
        Name: Robert J. Siverd     Title: Executive Vice President, General
Counsel and Secretary    

Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Solely in its capacity as Agent hereunder

       
By:
  /s/ Brian Carroll  
 
      Name: Brian Carroll   Title: Authorized Signatory  

OTC Warrant Confirmation

19



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to General
Cable Corporation (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch International, a company organized under the
laws of England and Wales (“ML”), under the terms of the Confirmation of OTC
Warrant Transaction between the Company and ML (ML as Buyer), dated as of
November 15, 2006 (the “Confirmation”), including, in case of default, interest
on any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation. This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation arising before or after such termination.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

            MERRILL LYNCH & CO., INC.
      By:   /s/ Patricia Kroplewnicki         Name:   Patricia Kroplewnicki     
  Title:
Date:   Designated Signatory
November 15, 2006    

21



--------------------------------------------------------------------------------



 



         

Annex A

                                                                               
                                              Relevant Date VWAP   15-Nov-  
15-May-   15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-  
15-May-   15-Nov-   15-May-   15-Nov-   15-May-   15-Nov- Price   06   07   07  
08   08   09   09   10   10   11   11   12   12   13   13 $ 39.50       0.393  
    0.466       0.437       0.408       0.377       0.345       0.311      
0.275       0.216       0.179       0.134       0.088       0.044       0.008  
    0.000   $ 40.00       0.397       0.469       0.440       0.411       0.381
      0.349       0.315       0.278       0.220       0.183       0.138      
0.091       0.045       0.009       0.000   $ 45.00       0.434       0.501    
  0.473       0.445       0.415       0.383       0.350       0.314       0.255
      0.217       0.170       0.119       0.067       0.018       0.000   $
50.00       0.468       0.529       0.502       0.475       0.446       0.415  
    0.382       0.346       0.288       0.249       0.201       0.148      
0.091       0.032       0.000   $ 55.00       0.498       0.554       0.528    
  0.501       0.474       0.444       0.412       0.377       0.319       0.281
      0.232       0.178       0.118       0.050       0.001   $ 60.00      
0.525       0.576       0.551       0.526       0.499       0.470       0.439  
    0.405       0.348       0.310       0.263       0.208       0.146      
0.073       0.004   $ 65.00       0.550       0.596       0.573       0.548    
  0.522       0.494       0.464       0.431       0.376       0.339       0.292
      0.237       0.175       0.098       0.012   $ 70.00       0.572      
0.615       0.592       0.568       0.543       0.516       0.487       0.455  
    0.402       0.365       0.319       0.266       0.204       0.127      
0.029   $ 75.00       0.593       0.632       0.610       0.587       0.563    
  0.536       0.508       0.477       0.426       0.390       0.346       0.294
      0.233       0.156       0.055   $ 80.00       0.562       0.597      
0.576       0.554       0.531       0.505       0.478       0.448       0.398  
    0.364       0.321       0.270       0.212       0.137       0.039   $ 85.00
      0.523       0.556       0.535       0.514       0.491       0.467      
0.441       0.412       0.363       0.330       0.288       0.240       0.183  
    0.112       0.023   $ 90.00       0.489       0.519       0.499       0.479
      0.457       0.433       0.408       0.380       0.334       0.301      
0.261       0.214       0.160       0.093       0.014   $ 100.00       0.433    
  0.458       0.440       0.421       0.400       0.378       0.355       0.329
      0.285       0.255       0.218       0.175       0.126       0.066      
0.008   $ 110.00       0.388       0.409       0.392       0.374       0.355    
  0.335       0.313       0.288       0.248       0.220       0.185       0.146
      0.102       0.050       0.006   $ 120.00       0.352       0.370      
0.353       0.337       0.319       0.300       0.279       0.256       0.219  
    0.192       0.161       0.125       0.085       0.040       0.005   $ 130.00
      0.321       0.337       0.321       0.306       0.289       0.271      
0.251       0.230       0.195       0.171       0.141       0.108       0.073  
    0.034       0.005   $ 140.00       0.296       0.309       0.295       0.280
      0.264       0.247       0.229       0.209       0.176       0.153      
0.126       0.096       0.063       0.030       0.005   $ 150.00       0.274    
  0.285       0.272       0.258       0.243       0.227       0.209       0.191
      0.160       0.138       0.113       0.086       0.056       0.027      
0.004  

22